Exhibit 99.1 FOR IMMEDIATE RELEASE CONTACTS: Investor Relations: Industry and Press Relations: Jeffrey Goldberger / Yemi Rose Constantine Theodoropulos KCSA Strategic Communications Base Pair Communications 212-896-1249 / 212-896-1233 617-292-7319 jgoldberger@kcsa.com / yrose@kcsa.com Constantine@basepaircomm.com Rexahn Pharmaceuticals Announces Closing of Public Equity Offering Rockville, Md., June 8, 2009 - Rexahn Pharmaceuticals, Inc. (NYSE Amex: RNN) announced today that it has completed its previously announced Registered Direct Offering of common stock and warrants.Rodman & Renshaw, LLC, a subsidiary of Rodman & Renshaw Capital Group, Inc. (NasdaqGM: RODM), acted as the exclusive placement agent for this transaction. On June 5, Rexahn received gross proceeds of $3 million cash, for the sale of 2,857,143 shares of common stock at $1.05 per share. Under the closing, one institutional investor also received warrants to buy an additional 5,644,443 shares of common stock for an aggregate exercise price of $7 million cash. Rexahn plans to use the proceeds from the offering for research and development and general corporate purposes. The Company has 60,716,133 shares outstanding following the completion of the offering. About Rexahn Pharmaceuticals, Inc.
